DETAILED ACTION
This Action is responsive to the communication filed on 05/26/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-9 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claim 1 recites the limitation "the plurality of industrial automation devices" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-9 are rejected under 35 U.S.C. 112(b) as being indefinite due to the claims’ dependency to Claim 1.

Allowable Subject Matter
Claims 10-20 are allowed.

Remarks
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bertsch (US 2002/0116148; FIG. 1) discloses a method comprising: receiving, via a processor e.g., processor of 13-17, a first set of identification information e.g., individual characteristics regarding the plurality of industrial automation devices 10, 20 from a computing device 13-17 (Para 0017-Para 0019); receiving, from one or more databases e.g., databases of 13-17 via the processor e.g., processor of 13-17, a first set of information e.g., reliability information and life expectancy information associated with the plurality of industrial automation devices 10, 20 based on the first set of identification information e.g., individual characteristics, wherein the first set of information e.g., reliability information and life expectancy information comprises: reliability information regarding each industrial automation device 10, 20 of the plurality of industrial automation devices 10, 20 (Para 0020, Para 0021, Para 0024, Para 0037); life expectancy information regarding each industrial automation device 10, 20 of the plurality of industrial automation devices 10, 20 (Para 0020, Para 0021, Para 0024, Para 0037); and a second set of identification information e.g., individual characteristics regarding each part 11, 12 of a set of parts 11, 12 of the plurality of industrial automation devices 10, 20 (Para 0017, Para 0018, Para 0028, Para 0029, Para 0036); receiving, from the one or more databases e.g., databases of 13-17 via the processor e.g., processor of 13-17, a second set of information e.g., inventory information and life cycle information associated with each part 11, 12 of the set of parts 11, 12 of the plurality of industrial automation devices 10, 20 based on the second set of identification information e.g., individual characteristics, wherein the second set of information e.g., inventory information and life cycle information comprises (Para 0019-Para 0021, Para 0038): inventory information regarding each part 11, 12 of the set of parts 11, 12 (Para 0038); and lifecycle information regarding each part 11, 12 of the set of parts 11, 12 (Para 0019-Para 0021).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTONIO B CRITE/Examiner, Art Unit 2817

/Nelson Garces/Primary Examiner, Art Unit 2814